Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 23 June 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            dear general
                            Boston june 23. 1781
                        
                        this is only to acknowledge the favour of your very Kind answer to my last letter. I Know that your
                            excellency will always give a good construction to every thing that is inspired by my zeal, both for your person and for
                            your country. I make no doubt but matters were not properly offered to your sight; but I could judge only of the thing in
                            it self, and had nothing to do with the form which I apprehend were none of the best. I shall
                            communicate to the gentleman that I mentioned to your excellency your satisfaction of their good intentions when I enjoy
                            the happiness to see your excellency I shall acquaint you with their names and their caracters.
                        Our armie is advancing as fast as possible in good health and in good spirits, all chearfull to serve under
                            your command.
                        your excellency will see by the letter of Count de Rochambeau that admiral Barras will make his best exertions to serve the common cause. I know the spirit that prevails in the navy and I
                            can asure your excellency that they shall be never backward in the service. I have the honor to be with the warmest Zeal
                            and most sincere respect dear general your most humble and obedient servant
                        
                            le ch. de chastellux

                        
                    